DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               JAMAL AHMAD a/k/a JAMAL ZAAL AHMAD,
                            Appellant,

                                    v.

  PROVIDENT FUNDING ASSOCIATES, L.P., GHARAD SHEHADEH
  a/k/a GHARAD AREF SHEHADEH, UNKNOWN TENANT#1 n/k/a
  FIRAS AHMAB, and THE VILLAGE AT BOCA RIO HOMEOWNERS
                    ASSOCIATION, INC.,
                         Appellees.

                              No. 4D19-382

                          [December 26, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No.
502016CA005965XXXXMB.

  Michael McCormick, Jr. and Kendrick Almaguer of The Ticktin Law
Group, Deerfield Beach, for appellant.

   Dariel Abrahamy of Greenspoon Marder LLP, Boca Raton, for appellee
Provident Funding Associates, L.P..

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.